United States Court of Appeals
                                                                      Fifth Circuit
                                                                   F I L E D
                    UNITED STATES COURT OF APPEALS
                                                                     May 9, 2003
                        FOR THE FIFTH CIRCUIT
                                                               Charles R. Fulbruge III
                       _______________________                         Clerk

                             No. 02-20221
                       _______________________


                        PATRICK BERNARD SMITH,

                                                    Plaintiff-Appellant,

                                 versus


          TOMMY THOMAS; GARY W. SMIDT, DENNIS W. IVEY;
   S.E. BAIRD, Lieutenant; GREGORY A. JONES; DALE W. HUBERT;
                ROBERT RUYLE; DEBBIE CLARK, Nurse

                                                    Defendants-Appellees.

_________________________________________________________________

          Appeal from the United States District Court
                for the Southern District of Texas
                           H-99-CV-3256
_________________________________________________________________


Before JONES and BENAVIDES, Circuit Judges, and GEORGE P. KAZEN,*
District Judge.

PER CURIAM:**

          Patrick    Bernard   Smith   (“Smith”),    Texas   prisoner      no.

896428, appeals the summary-judgment dismissal of his 42 U.S.C. §

1983 action against Harris County, Texas, Sheriff Tommy Thomas;


     *
      District Judge of the Southern District of Texas, sitting by
designation.
     **
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Deputies Gary Smidt, Dennis Ivey, Dale Hubert, and Robert Ruyle;

Lieutenant S.E. Baird; Officer Gregory Jones; and Nurse Debbie

Clark.

          Before the district court Smith alleged, first, that the

defendants used excessive force against him following a disciplin-

ary violation while he was a pretrial detainee and, second, that

the defendants thereafter were deliberately indifferent to his

medical needs.    For   the   reasons   adequately   presented   in   the

district court’s fine opinion, this Court affirms the district

court’s grant of summary judgment to the defendants on these two

claims.

          On appeal Smith adds another claim, namely, that his due

process rights were violated when he was placed in restraints

following his disciplinary violation.       Because Smith failed to

present this claim to the district court, he may not raise it on

appeal. Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th

Cir. 1999).

          Judgment AFFIRMED.




                                  2